NON-FINAL REJECTION

Acknowledgements

1.	This non-final rejection addresses broadening reissue U.S. Application No. 15/715,694 (“instant application”) filed Sept. 26, 2017.
2.	The instant application is a broadening reissue application of U.S. Patent No. 7,548,680, (“‘680 Patent”) issued on Jun. 16, 2009 and filed on Jan. 31, 2008 as U.S. Application No. 12/012,144 (“144 Application”), titled “FIBER OPTIC LOCAL CONVERGENCE POINTS FOR MULTIPLE DWELLINGS”.
3.	The instant application is a continuation of U.S. Application No. 13/162,115 filed on Jun. 16, 2011 and issued on Feb. 6, 2018 as RE46,701 (hereafter “R1”). R1 is a reissue of the ‘680 Patent.
4.	Examiners find U.S. Application No. 14/028,338 filed on Sept. 16, 2013 and issued on Aug. 29, 2017 as RE46,525 (hereafter “R2”) is also a continuation of R1. R2 is also a reissue of the ‘680 Patent.
5.	Examiners find U.S. Application No. 15/715,694 filed on Sep. 26, 2017 and issued Jul. 7, 2020 as RE48,082 (hereafter “R3”) is also a continuation of R2. R3 is also a reissue of the ‘680 Patent.
6.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘680 Patent.
7.	The ‘680 Patent issued with claims 1-11 and new claims 12-28 have been added via previous amendments. In the amendment filed June 16, 2020 ("JUNE 2020 CLAIM AMENDMENTS"), patented claims 1-11 were cancelled, new claims 12-28 were added. Thus, claims 12-28
Claims 12-26;
Claim 27; and
Claim 28.
Priority Claims
8.	Examiners find the ‘680 Patent claims domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to U.S. App. No. 11/653,137 filed on Jan. 12, 2007.
9.	Examiners find the instant application does not claim foreign priority.
10.	Because the ‘680 Patent claims domestic priority to U.S. App. No. 11/653,137, the presumed effective U.S. filing date of the instant application is Jan. 12, 2007.
Notice of Pre-AIA  or AIA  Status
11.	The present application is being examined under the pre-AIA  first to invent provisions. 
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
13.	Claims 12-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of R1.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
As to instant claims 12-16, 27, and 28, conflicting claim 7 is the subcombination (i.e., the splitter module with 8mm macrobend and splitter module density of at least 5 3 and a macrobend induced loss of less than 0.2 dB/turn) of the combination of instant claims 12-16, 27, and 28 with a broader recitation of the splitter module (i.e., the LCP comprising…the splitter module with macrobend of 8mm to 12mm and split density of at least 5 splits/in3 a macrobend induced loss of less than 1 dB/turn). Because the combination in this instance requires the particulars of the subcombination as claimed for patentability, the combination and the subcombination are not patentably distinct.
As to instant claim 17, as discussed above, conflicting claim 7 is the subcombination of the combination of instant claim 17 with a broader recitation of the splitter module. But, conflicting claim 7 does not claim that the connectorized end of the output optical fiber is connected to a “subscriber optical fiber.” Nevertheless, conflicting claim 19 claims the connectorized end of the output optical fiber is connected to a “subscriber optical fiber” and conflicting claim 19 depends upon base conflicting claim 2, which has the same structure as conflicting claim 7. Thus, it would have been obvious to one of ordinary skill in the art to connect the connectorized end of the output optical fiber of the splitter module of conflicting claim 7 to a “subscriber optical fiber,” as is claimed in conflicting claim 19, because the output optical fiber of the splitter module of conflicting claim 7 is the same as output optical fiber of the splitter module of conflicting claim 2.
As to instant claims 18-21, as discussed above, conflicting claim 7 is the subcombination of the combination of instant claims 18-21 with a broader recitation of the splitter module. But, conflicting claim 7 does not claim the input optical signal is split into “8 output optical signals,” “16 output optical signals,” “32 output optical signals,” or “64 output optical signals.” Nevertheless, conflicting claims 58-61 claims the input 8 output optical signals,” “16 output optical signals,” “32 output optical signals,” or “64 output optical signals,” respectively, and conflicting claims 58-61 depend upon base conflicting claim 57, which has the same structure as conflicting claim 7. Thus, it would have been obvious to one of ordinary skill in the art to split the input optical signal into “8 output optical signals,” “16 output optical signals,” “32 output optical signals,” or “64 output optical signals,” as is claimed in conflicting claims 58-61 because the input optical fiber of the splitter module of conflicting claim 7 is the same as input optical fiber of the splitter module of conflicting claim 57.
As to instant claims 22-26, as discussed above, conflicting claim 7 is the subcombination of the combination of instant claims 22-26 with a broader recitation of the splitter module. But, conflicting claim 7 does not claim the respective limitations of claims 22-26, which are identical to conflicting claims 85-89, respectively. Because conflicting claims 85-89 depend upon base conflicting claim 84, which has the same structure as conflicting claim 7, it would have been obvious to one of ordinary skill in the art to modify conflicting claim 7 with dependent conflicting claims 85-89 because base conflicting claim 84 has the same input/output fibers and housing as the structure as conflicting claim 7.

14.	Claims 12-16, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of R2.
 Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
instant claims 12, 27, and 28, conflicting claim 12 is the subcombination (i.e., housing and splitter module comprising “output fibers…with a macrobend of 8mm to 12 mm the induced loss at wavelength of 1550nm is less than 1dB/turn, wherein the splitter module defines a density of output optical fiber splits per unit of volume at least 5 splits/in3”) of the combination of instant claims 12, 27, and 27, (i.e., LCP comprising…an LCP housing and a splitter module).

    PNG
    media_image1.png
    166
    392
    media_image1.png
    Greyscale

Because the combination in this instance requires the particulars of the subcombination as claimed for patentability, the combination and the subcombination are not patentably distinct.
As to instant claims 13-16, these claims are patentably indistinct from conflicting claims 13-16, respectively, because they are verbatim recitations of the respective conflicting claims.

15.	Claims 17-21 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 12 of R2 in view of USP 7,454,115 filed Oct. 23, 2006 (“Allen-1”).
As to instant claim 17, as discussed above, conflicting claim 12 is the subcombination of the combination of instant claim 17 with a broader recitation of the conflicting claim 12 does not claim that the connectorized end of the output optical fiber is connected to a “subscriber optical fiber.” However, Allen teaches connecting the output end of an optical fiber to a “subscriber optical fiber” at the cabinet of the fiber connection point (see col.5:9-19, which is reproduced below).

    PNG
    media_image2.png
    213
    451
    media_image2.png
    Greyscale

Thus, it would have been obvious to connect the output optical fiber of the splitter module to the subscriber optical fiber at the splitter cabinet, as taught by Allen.
As to instant claims 18-21, as discussed above, conflicting claim 12 is the subcombination of the combination of instant claims 18-21 with a broader recitation of the splitter module. But, conflicting claim 12 does not claim the input optical signal is split into “8 output optical signals,” “16 output optical signals,” “32 output optical signals,” or “64 output optical signals.”
However, Allen teaches 64 active ports with two 1x32 splitters (see col.5:9-19). Thus, it would have been obvious to one of ordinary skill in the art to split the input optical signal into “8 output optical signals,” “16 output optical signals,” “32 output optical signals,” or “64 output optical signals” because optical terminals usually have 64 active ports that may be connected to subscribers.

Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 12 of R2 in view USP 2004/0228598 to Allen et al. published November 18, 2004 (“Allen-2”).
	As to claims 22 and 26, conflicting claim 12 of R2 does not claim the “access cover” or “the splitter module is joined to the interior surface of the cover with one or more fasteners.” However, Allen-2 teaches a housing (fig. 2) with an front cover for accessing the splitter module (#140), which may be coupled to a hanger bracket for purposes of mounting (see ¶[0037]).

    PNG
    media_image3.png
    611
    732
    media_image3.png
    Greyscale

claim 12 of R2 as taught by Allen for the advantage of allowing access to the splitter module for splicing.
As to claims 24-25, conflicting claim 12 of R2 does not claim “a splice tray assembly to splice the input optical fiber into a pig tail” or “routing guides adapted to route the plurality of output optical fibers about the perimeter of the interior cavity from the splitter module to the plurality of receptacles.” However, Allen-2 teaches splice module (#115) in the termination panel (#130) for splicing pigtails and routing the pigtails around spools.

    PNG
    media_image4.png
    1266
    588
    media_image4.png
    Greyscale

claim 12 of R2 according to the teaching of Allen for the advantage of maintaining the bend radius of the fiber.

17.	Claims 12-21, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of R3.
 Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
As to instant claims 12, 27, and 28, conflicting claim 12 of R3 is the subcombination (i.e., the splitter module with “one input optical fiber comprises a bend performance fiber such that with a macrobend of 8mm to 12 mm the induced loss at wavelength of 1550nm is less than 1dB/turn, wherein the splitter module defines a density of output optical fiber splits per unit of volume at least 5 splits/in3”) of the combination of instant claims 12, 27 and 28 (i.e., LCP comprising…an LCP housing and a splitter module).

    PNG
    media_image5.png
    175
    370
    media_image5.png
    Greyscale

	As to instant claims 13-21, these claims are patentably indistinct from conflicting claims 13-21, respectively, because they are verbatim recitations of the respective conflicting claims.
Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of R3 in view of Allen-2.
As to claims 22 and 26, conflicting claim 12 of R3 does not claim the “access cover” or “the splitter module is joined to the interior surface of the cover with one or more fasteners.” However, Allen teaches a housing (fig. 2) with an front cover for accessing the splitter module (fig. 1, #140), which may be coupled to a hanger bracket for purposes of mounting (see ¶[0037]) Thus, it would have been obvious to one of ordinary skill in the art to join the splitter module to the interior cover with one or more fasteners to the device of claim 12 of R3 as taught by Allen for the advantage of allowing access to the splitter module for splicing.
As to claims 24-25, conflicting claim 12 of R3 does not claim “a splice tray assembly to splice the input optical fiber into a pig tail” or “routing guides adapted to route the plurality of output optical fibers about the perimeter of the interior cavity from the splitter module to the plurality of receptacles.” However, Allen teaches splice module (#115) in the termination panel (#130) for splicing pigtails and routing the pigtails around spools. Thus, it would have been obvious to one of ordinary skill in the art to route the splitter of conflicting claim 12 of R3 according to the teaching of Allen for the advantage of maintaining the bend radius of the fiber.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. 
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992